DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 6 & 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claims 1 & 7, the prior art found does not specifically teach receive one or more selection contents selected by a user, select a content to be displayed among a plurality of contents including the one or more selection contents, as one or both of the one or more first contents and the one or more second contents, select the one or more selection contents as the one or more first contents or the one or more second contents depending on a situation of the vehicle, and display the one or more selection contents selected as the one or more first contents or the one or more second contents on the main multi-display area or the sub multi- display area, wherein the electronic control unit is configured to select the one or more selection contents as the one or more second contents and select the content to be provided to the user as a pop-up content to be displayed in a pop-up form on the one or more first contents when the one or more selection contents are selected as the one or more first contents and the content to be provided to the user is generated depending on a driving situation of the vehicle in addition to the one or more selection contents, wherein the electronic control unit is configured to display the pop-up content on the main multi-display area, and display the one or more selection contents selected as the one or more second contents on the sub multi-display area, wherein the electronic control unit is configured to display the pop-up content such that the higher a predetermined priority is, the larger the pop-up content is displayed and the lower the predetermined priority is, the smaller the pop-up content is displayed, and the predetermined priority has a high level and a low level, wherein the electronic control unit is configured to display the pop-up content of which the predetermined priority is in the high level on the whole main multi-display area in the pop-up form, and wherein the one or more selection contents include contents of a navigation and driving support system, the navigation and driving support system includes a navigation system and at least one of radar cruise control (RCC) and lane departure alert (LDA), when a distance to an intersection set in the navigation system is equal to or less than a predetermined distance and the pop-up content is not selected, contents of the navigation system are displayed on the main multi-display area as the one or more first contents and contents of the at least one of RCC and LDA are displayed on the sub multi-display area as the one or more second contents, and when the distance to an intersection set in the navigation system is equal to or less than the predetermined distance and the pop-up content of which the predetermined priority is in the high level is selected, the pop-up content is displayed on the whole main multi-display area in the pop-up form as the one or more first contents while the contents of the navigation system are not displayed on the main multi-display area and the contents of the at least one of RCC and LDA are displayed on the sub multi-display area as the one or more second contents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590.  The examiner can normally be reached on Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGIE BADAWI/Primary Examiner, Art Unit 2179